                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION


  MARIA VICTORIA BRADLEY                                CIVIL ACTION NO. 2:18-1004

  VERSUS                                                JUDGE TERRY A. DOUGHTY

  RICKY MOSES, ET AL.                                   MAG. JUDGE KATHLEEN KAY


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion

to Dismiss [Doc. No. 6] is GRANTED, and Plaintiff’s claims are DISMISSED WITH

PREJUDICE under Federal Rule of Civil Procedure 12(b)(6) and the principles of res judicata.

        MONROE, LOUISIANA, this 22nd day of January, 2019.




                                                    __________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
